Citation Nr: 1550853	
Decision Date: 12/03/15    Archive Date: 12/10/15

DOCKET NO.  10-49 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a bilateral ankle disability.
 
2.  Entitlement to service connection for bilateral stress fractures of the calcaneus of the feet.


REPRESENTATION

Appellant represented by:	Harry Binder, Attorney


WITNESS AT HEARING ON APPEAL

Veteran and friend


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to March 1971. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office in Winston-Salem, North Carolina.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran's claims were remanded by the Board in January 2015 in order to obtain additional private treatment records.  However the Veteran failed to return signed authorization forms and no additional private medical records were requested or obtained.  

The January 2015 Board remand also instructed the AOJ to obtain additional VA treatment records.  The Board then directed that if additional pertinent medical evidence was obtained, the claims file should be returned to the VA (QTC) examiner who conducted the April 2014 examination of the Veteran's ankles and feet for updated medical opinions, which included consideration of the newly obtained evidence.  On Remand the AOJ obtained a large number of VA treatment records that were not previously of record and that are pertinent to the Veteran's ankle and feet claims.  Unfortunately no updated medical opinions were obtained prior to return of the Veteran's claims to the Board.  Accordingly, the Veteran's claims must be returned to the AOJ for new medical opinions in compliance with the January 2015 Board decision.  See Stegall v. West, 11 Vet. App. 268 (1998). 

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to the VA (QTC) examiner who conducted the April 2014 examination of the Veteran's ankles and feet for updated medical opinions which include consideration of the newly obtained VA treatment records.  

The examiner should provide an opinion as to whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran has any disability of the feet residual of the bilateral calcaneal stress fractures he experienced during military service.  In providing such opinion the examiner should note that service connection is not currently in effect for the in-service calcaneal fractures.

The examiner should also provide an opinion as to whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's current bilateral ankle disorders are related to the Veteran's military service.  In providing this opinion the VA examiner should discuss the service treatment records that reflect complaints and treatment regarding the ankles.  The VA examiner should also discuss the January 2009, February 2009, and July 2010 opinions from Dr. Castrence and Dr. Carlini, as well as the reference to a post-service (May 1976) bilateral ankle injury mentioned by the Veteran on an August 1976 VA Form 21-526.

If the April 2014 examiner is not available, forward the Veteran's claims file to another appropriate clinician for review and to obtain the requested opinions.  An actual examination of the Veteran need not be scheduled unless such is deemed necessary.  

2.  After completion of the above development and any other development deemed appropriate, the Veteran's claims should be readjudicated.  If any determination remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and given an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



